J-S20007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PAUL J. DESPORT,                           :
                                               :
                       Appellant               :       No. 209 WDA 2018

                 Appeal from the PCRA Order February 13, 2017
               in the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0000217-2010

BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED JUNE 28, 2019

       Paul J. Desport (“Desport”) appeals from the Order dismissing his first

Petition filed pursuant to the Post Conviction Relief Act (“PCRA”).       See 42

Pa.C.S.A. §§ 9541-9546. Additionally, William E. Brennan, Esquire (“Attorney

Brennan”), has filed a Petition to Withdraw as counsel, and an accompanying

brief.1   We grant Attorney Brennan’s Petition to Withdraw, and affirm the

Order of the PCRA court.

____________________________________________


1 Attorney Brennan’s appellate brief appears to be in the nature of a brief filed
pursuant to Anders v. California, 386 U.S. 738 (1967), which applies when
counsel seeks to withdraw from representation on direct appeal. When, as in
this case, counsel seeks to withdraw from representation on collateral appeal,
the dictates of Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), are
applicable. However, because an Anders brief provides greater protection to
a defendant, this Court may accept an Anders brief in lieu of a Turner/Finley
“no-merit” letter. See Commonwealth v. Reed, 107 A.3d 137, 139 n.5 (Pa.
Super. 2014).
J-S20007-19



        In May 2011, a jury found Desport guilty of third-degree murder,

tampering with or fabricating physical evidence, and false reports to law

enforcement, following the beating death of Raymond Niebrzydowski (“the

victim”).2   The trial court deferred sentencing and ordered a pre-sentence

investigation report (“PSI”). The trial court sentenced Desport to a term of

16 to 32 years in prison for his third-degree murder conviction, a consecutive

term of 2 years of probation for his tampering conviction, and a consecutive

term of 1 year of probation for his false reports conviction. Desport filed a

post-sentence Motion, which the trial court denied.        This Court affirmed

Desport’s judgment of sentence on June 25, 2014, and our Supreme Court

subsequently denied Desport’s Petition for allowance of appeal.            See

Commonwealth v. Desport, 105 A.3d 46 (Pa. Super. 2014) (unpublished

memorandum), appeal denied, 104 A.3d 2 (Pa. 2014). Desport also filed a

Petition for writ of certiorari with the United States Supreme Court, which was

denied on June 29, 2015. See Desport v. Pennsylvania, 135 S. Ct. 2896

(2015).

        Desport, pro se, filed the instant timely Petition on April 7, 2016. The

PCRA court appointed Desport counsel, who filed an Amended Petition on his

behalf. The Commonwealth filed an Answer. At Desport’s request, the PCRA

court permitted Desport’s appointed counsel to withdraw, and appointed new

PCRA counsel. Desport’s second PCRA counsel subsequently filed a Motion for

____________________________________________


2   See 18 Pa.C.S.A. §§ 2502(c), 4910(1), 4906(b)(1).

                                           -2-
J-S20007-19



leave to withdraw and a Turner/Finley “no-merit” letter. On January 19,

2017, the PCRA court granted counsel’s Motion to withdraw, and issued Notice

of its intent to dismiss Desport’s Petition without a hearing pursuant to

Pa.R.Crim.P. 907. Desport filed a pro se Response, requesting that the PCRA

court issue a final order.       The PCRA court dismissed Desport’s Petition on

February 13, 2017. Desport filed a pro se Notice of Appeal on November 7,

2017,3 and the PCRA court issued an Order directing Desport to file a Pa.R.A.P.

1925(b) concise statement of matters complained of on appeal. On March 1,


____________________________________________


3 Desport’s pro se Notice of Appeal is dated November 7, 2017, but was not
entered on the docket until February 8, 2018. Desport has not provided
evidence of the date on which he filed the Notice of Appeal with prison
authorities. See Pa.R.A.P. 121(a) (concerning the prisoner mailbox rule).
However, the PCRA court acknowledges November 7, 2017, as the filing date.
See PCRA Court Opinion, 10/29/18, at 2. Further, the PCRA court issued the
concise statement Order on November 21, 2017. Although we may assume,
under these particular circumstances, that Desport filed his pro se Notice of
Appeal on or about November 7, 2017, his appeal is still facially untimely.
See Pa.R.A.P. 903(a). In his Notice of Appeal, Desport argued that he did not
receive a copy of the Order dismissing his Petition from the PCRA court, and
was not aware that an order was entered until our Supreme Court responded
to his “Petition for Writ of Mandamus and/or Extraordinary Relief.” While the
PCRA court states that its February 13, 2017 Order was mailed to both Desport
and his counsel, our review reveals that there is no indication in either the
certified record or the public docket that service was actually effectuated.
Because we are unable to determine the date of service of the Order due to
the lack of recordation in the docket, we decline to quash Desport’s appeal on
this basis. See Pa.R.Crim.P. 114(C)(2)(c) (providing that criminal docket
entries must include the date of service of an order); see also
Commonwealth v. Parks, 768 A.2d 1168, 1171 (Pa. Super. 2001) (stating
that “the date of entry of an order is the date the clerk of courts enters the
order on the docket, furnishes a copy of the order to the parties, and records
the time and manner of notice on the docket.” (citation omitted)).



                                           -3-
J-S20007-19



2018, this Court entered an Order directing the PCRA court to determine

whether Desport was entitled to appointment of counsel, or whether he wished

to proceed pro se. Desport subsequently filed a Petition for Appointment of

Counsel. By Order entered July 19, 2018, the PCRA court appointed Attorney

Brennan as PCRA counsel, and directed Desport to file a concise statement.

In lieu of filing a concise statement, Attorney Brennan indicated his intention

to withdraw as counsel.         On February 4, 2019, Attorney Brennan filed a

Petition to Withdraw as counsel.4

       Before addressing Desport’s claims, we must determine whether

Attorney Brennan complied with the requirements of Turner/Finley in

petitioning to withdraw as counsel. Pursuant to Turner/Finley, independent

review of the record by competent counsel is required before withdrawal on

collateral appeal is permitted. Commonwealth v. Pitts, 981 A.2d 875, 876

n.1 (Pa. 2009). Such independent review requires proof of:

       1) A “no-merit” letter by PCRA counsel detailing the nature and
       extent of his review;

       2) The “no-merit” letter by PCRA counsel listing each issue the
       petitioner wished to have reviewed;

       3) The PCRA counsel’s “explanation”, in the “no-merit” letter, of
       why the petitioner’s issues were meritless;

       4) The PCRA court conducting its own independent review of the
       record; and


____________________________________________


4 Desport did not file a separate pro se brief, nor did he retain alternate counsel
for this appeal.

                                           -4-
J-S20007-19


      5) The PCRA court agreeing with counsel that the petition was
      meritless.

Id. (citation and brackets omitted).

      Here, Attorney Brennan indicated that he conducted a complete and

extensive review of the record, identified the issues that Desport seeks to

raise, and explained why the issues lack merit. In addition, Attorney Brennan

sent Desport copies of the Turner/Finley Brief and Petition to Withdraw, and

advised him of his rights in lieu of representation in the event that the court

granted Attorney Brennan permission to withdraw, in compliance with

Commonwealth v. Widgins, 29 A.3d 816, 818 (Pa. Super. 2011). Thus, we

conclude that Attorney Brennan has substantially complied with the

requirements necessary to withdraw as counsel.       See Commonwealth v.

Karanicolas, 836 A.2d 940, 947 (Pa. Super. 2003) (holding that substantial

compliance with the requirements to withdraw as counsel will satisfy the

Turner/Finley criteria). We now independently review Desport’s claims to

ascertain whether they entitle him to relief.

      In the Turner/Finley brief, Attorney Brennan presents the following

issues for our review:

      I. Is [a] remand for an evidentiary hearing on whether the instant
      appeal is timely required?

      II. Did the [PCRA] court err in denying relief on the grounds that
      counsel was ineffective for failing to properly preserve a challenge
      [to] the discretionary aspects of [Desport’s] sentence?

      III. Did the [PCRA] court err in denying relief on the grounds that
      counsel was ineffective for failing to procure and present the
      testimony of an independent forensic pathologist to challenge the


                                       -5-
J-S20007-19


       Commonwealth’s forensic pathologist regarding the nature and
       extent of the injuries to the victim?

Turner/Finley Brief at 4.5

       Desport’s remaining claims challenge the effectiveness of his trial

counsel. The applicable standards of review regarding the dismissal of a PCRA

petition and ineffectiveness claims are as follows:

              Our standard of review of a PCRA court’s [dismissal] of a
       petition for post[-]conviction relief is well-settled: We must
       examine whether the record supports the PCRA court’s
       determination, and whether the PCRA court’s determination is free
       of legal error. The PCRA court’s findings will not be disturbed
       unless there is no support for the findings in the certified record.

                                          ***

              It is well-established that counsel is presumed to have
       provided effective representation unless the PCRA petition pleads
       and proves all of the following: (1) the underlying legal claim is of
       arguable merit; (2) counsel’s action or inaction lacked any
       objectively reasonable basis designed to effectuate his client’s
       interest; and (3) prejudice, to the effect that there was a
       reasonable probability of a different outcome if not for counsel’s
       error. The PCRA court may deny an ineffectiveness claim if the
       petitioner’s evidence fails to meet a single one of these prongs.
       Moreover, a PCRA petitioner bears the burden of demonstrating
       counsel’s ineffectiveness.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010) (citations

omitted).

       In his second claim, Desport argues that trial counsel was ineffective for

failing to preserve a specific challenge to the discretionary aspects of his



____________________________________________


5 As we have previously considered the timeliness of Desport’s appeal, we
need not address his first claim.

                                           -6-
J-S20007-19



sentence. Turner/Finley Brief at 12-13. Desport claims that counsel raised

merely a boilerplate allegation of excessiveness. Id. at 12.

       Here, Desport argues that his sentence is unreasonable and excessive,

a claim which, in itself, does not raise a substantial question.                See

Commonwealth v. Zeigler, 112 A.3d 656, 662 (Pa. Super. 2015) (stating

that “a bald excessiveness claim does not raise a substantial question.”).

Thus, even if trial counsel had properly preserved Desport’s discretionary

sentencing challenge,6 see Commonwealth v. Moury, 992 A.2d 162, 170

(Pa. Super. 2010) (setting forth the requirements for invoking this Court’s

jurisdiction to consider a discretionary sentencing claim), we would not need

to address the merits of his claim.            Nevertheless, we will briefly address

Desport’s sentence.

       Desport’s prior record score was 0.          For the offense of third-degree

murder, which carried an offense gravity score of 14, the Sentencing

Guidelines recommend a minimum sentence of 72 months to the statutory

limit, minus 12 months for the mitigated range.                 See 204 Pa. Code

§ 303.16(a); see also 18 Pa.C.S.A. § 1102(d) (providing that the maximum

sentence for third-degree murder is 40 years in prison).             The tampering

____________________________________________


6 We note the absence of a separate Pa.R.A.P. 2119(f) statement in the
Turner/Finley Brief. However, because Attorney Brennan has filed a Petition
to Withdraw and a Turner/Finley Brief, his failure to include a separate Rule
2119(f) statement does not preclude our review of whether Desport’s claim is
wholly frivolous. See generally Zeigler, 112 A.3d at 661 (concluding that
the absence of a Rule 2119(f) statement in an Anders brief did not preclude
this Court’s review of the underlying issue).

                                           -7-
J-S20007-19



offense carried an offense gravity score of 2, and false reports carried an

offense gravity score of 1.    For both offenses, the Sentencing Guidelines

recommend restorative sanctions.         See 204 Pa. Code § 303.16(a).

Accordingly, Desport’s sentence of 16 to 32 years in prison, followed by 3

years of parole, is within the standard range of the Sentencing Guidelines, and

below the statutory maximum sentence.          See Moury, 992 A.2d at 171

(stating that “where a sentence is within the standard range of the guidelines,

Pennsylvania views the sentence as appropriate under the Sentencing

Code.”).

      During the sentencing hearing, the trial court heard testimony from

Desport, and from several character witnesses who testified on Desport’s

behalf.    See N.T., 9/19/11, at 4-13.     The fiancé of the victim’s son also

presented a statement regarding the impact of the crime on her and the

victim’s son. See id. at 16-27. Additionally, the trial court stated that it had

considered the following aspects of the crime in rendering its sentence: (1)

Desport did not call an ambulance after the beating; (2) the extent of the

beating, and the “awful” testimony by the medical examiner concerning the

victim’s injuries; and (3) the trial court’s opinion that Desport’s self-defense

argument was “offensive” in light of the evidence.         See id. at 27-28.

Moreover, where, as here, the trial court had the benefit of a PSI, “it is

presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135

                                     -8-
J-S20007-19



(Pa. Super. 2009). Because our review reveals that the trial court considered

the appropriate factors in imposing Desport’s standard-range sentence,

Desport has not established that he was prejudiced by his counsel’s failure to

preserve his sentencing claim. Thus, Desport is not entitled to relief on this

claim.

      In his third claim, Desport asserts that trial counsel “was ineffective for

failing to procure and present the testimony of an independent forensic

pathologist to challenge the Commonwealth’s forensic pathologist regarding

the nature and extent of the injuries to the victim.” Turner/Finley Brief at

16.

      In order to successfully challenge counsel’s ineffectiveness for failing to

call an expert witness, a petitioner must establish that (1) an expert witness

was willing and available to testify; (2) counsel knew or should have known

about such witness; and (3) the defendant was prejudiced, i.e., that the

uncalled witness’s testimony would have been beneficial to the defense.

Commonwealth v. Williams, 141 A.3d 440, 460 (Pa. 2016).                  Further,

“[c]ounsel is not obligated to call a forensic expert to evaluate critically every

expert presented by the prosecution; the question becomes whether counsel

effectively   cross-examined      the    Commonwealth’s       expert    witness.”

Commonwealth v. Elliott, 80 A.3d 415, 437 (Pa. 2013).

      Here, Desport has not established that an additional expert witness was

willing and available to testify at his trial. See Williams, supra. Additionally,

the record reflects that trial counsel cross-examined Todd Luckasevic, D.O.

                                        -9-
J-S20007-19



(“Dr. Luckasevic”), an assistant medical examiner and forensic pathologist in

Allegheny County, regarding the victim’s blood alcohol content and injuries.

See N.T., 9/19/11, at 181-88.       Specifically, during cross-examination, Dr.

Luckasevic testified that the victim’s blood alcohol content, which was 0.286,

was a non-lethal level. See id. at 181-82. Dr. Luckasevic also testified that

there were no external puncture wounds on the victim’s body, and that a

layperson would not be able to discern, based only on the external injuries,

that the victim had suffered massive internal bleeding and internal injuries.

See id. at 184, 185.      Further, Dr. Luckasevic stated that flail chest, the

condition in which two consecutive ribs are broken in two or more places, may

not be immediately apparent, and someone with flail chest may still be able

to walk around after incurring their injuries. See id. at 186. Because our

review reveals that counsel effectively cross-examined Dr. Luckasevic, and

Desport has failed to establish any other legitimate basis on which to challenge

the fact that the injuries he inflicted caused the victim’s death, Desport is not

entitled to relief on this claim. See Elliott, supra; see also Commonwealth

v. Showers, 782 A.2d 1010, 1021 (Pa. Super. 2001) (concluding that

appellate counsel was not ineffective for failing to challenge trial counsel’s

effectiveness on the basis that counsel failed to present another forensic

witness,   because     counsel   exploited     gaps   in   the   testimony   of   the

Commonwealth’s witness, there was no relevant factual dispute, and an

additional expert would have provided the same basis for counsel to argue the

defense’s position).

                                      - 10 -
J-S20007-19



      Finally, our independent review of the record indicates that there are no

other claims of arguable merit. See Pitts, 981 A.2d at 876 n.1. Accordingly,

we grant Attorney Brennan’s Petition to Withdraw and affirm the Order

dismissing Desport’s Petition.

      Petition to Withdraw as counsel granted. Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2019




                                    - 11 -